Electronically Filed
                                                                      Supreme Court
                                                                      SCWC-29820
                                                                      22-JUL-2011
                                                                      10:08 AM



                                    SCWC-29820

              IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           GENA LOPRESTI GRANITO,
                       Respondent/Plaintiff-Appellee,

                                         vs.

                            DINO KAIPO GRANITO,
                      Petitioner/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                          (FC-D No. 05-1-0855)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: McKenna, J., for the court1)


             The Application for Writ of Certiorari filed on

June 9, 2011 by Petitioner/Defendant-Appellant Dino Kaipo Granito

is hereby rejected.

             DATED: Honolulu, Hawai#i, July 22, 2011.

                                        FOR THE COURT:

                                        /s/ Sabrina S. McKenna

                                        Associate Justice


      1
          Considered by: Nakayama, Acting C.J., Acoba, Duffy, and McKenna JJ. and
Circuit Judge Chan, in place of Rectenwald,C.J., recused.
R. Steven Geshell, for
petitioner/defendant-Appellant,
Dino Kaipo Granito